Case 3:18-cr-00577-CRB Document 1 Filed 11/29/18 Page 1 of 16


      ®niteb ^tateief                                              Court
                                     FOR THE
                NORTHERN DISTRICT OF CALIFORNIA

                    VENUE: SAN FRANCISCO



                         UNITED STATES OF AMERICA,                                      Q8&
                                          V.



                                          CR18                            057f
                         MICHAEL RICHARD LYNCH and
                    STEPHEN KEITH CHAMBERLAIN,

                                                                                    N0V 2 9 2018
                                                                               SUSAN Y. SOONG
                                                                           CLERK, U.S. DISTRICT COURT
                                                                          NORTH DISTRICT OFCALIFORNIA
                               DEFENDANT(S).


                              INDICTMENT

                 18 U.S.C. § 1349-Conspiracy to Commit Wire Fraud;
                            18 U.S.C. §1343-Wire Fraud;
                       18 U.S.C. § 2 - Aiding and Abetting; and
      18 U.S.C. §§ 981(a)(1)(C) & 982(a) & 28 U.S.C. § 2461 - Criminal Forfeiture




          A true bill.



                                                                Foreman


          Filed in open court this             ^   day of


                                               —;—              rose MAKER
                                                                                j^BAILWARRAMT
                                                                ^ Clerk

THOMWliSAWflWMW
UNITED STATES MAOtSHMMMSRE                     Bail, $      j
Case 3:18-cr-00577-CRB Document 1 Filed 11/29/18 Page 2 of 16
Case 3:18-cr-00577-CRB Document 1 Filed 11/29/18 Page 3 of 16
Case 3:18-cr-00577-CRB Document 1 Filed 11/29/18 Page 4 of 16
Case 3:18-cr-00577-CRB Document 1 Filed 11/29/18 Page 5 of 16
Case 3:18-cr-00577-CRB Document 1 Filed 11/29/18 Page 6 of 16
Case 3:18-cr-00577-CRB Document 1 Filed 11/29/18 Page 7 of 16
Case 3:18-cr-00577-CRB Document 1 Filed 11/29/18 Page 8 of 16
Case 3:18-cr-00577-CRB Document 1 Filed 11/29/18 Page 9 of 16
Case 3:18-cr-00577-CRB Document 1 Filed 11/29/18 Page 10 of 16
Case 3:18-cr-00577-CRB Document 1 Filed 11/29/18 Page 11 of 16
Case 3:18-cr-00577-CRB Document 1 Filed 11/29/18 Page 12 of 16
Case 3:18-cr-00577-CRB Document 1 Filed 11/29/18 Page 13 of 16
Case 3:18-cr-00577-CRB Document 1 Filed 11/29/18 Page 14 of 16
Case 3:18-cr-00577-CRB Document 1 Filed 11/29/18 Page 15 of 16
Case 3:18-cr-00577-CRB Document 1 Filed 11/29/18 Page 16 of 16
